Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 7 is objected to because of an informality: the word “of” should be removed in the phrase “generating a pressurizing force of causing a distance …”. In addition, the word “annual” in the fourth to last line should be changed to “annular”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites an inclined surface that is disposed on an outer side than the flat surface in the radial direction. This limitation is awkwardly written so as to be confusing. For purposes of examination, this limitation will be interpreted to mean: an inclined surface disposed radially outward of the flat surface.
	Claim 7 recites a first projecting length from the inclined surface to the flat surface in a direction of the axial line gradually decreasing from an inner side toward an outer side in the radial direction. This limitation is unclear because the wording is describing a distance between two elements instead of a projecting length of one element with respect to another element. Further, it is unclear if “an outer side” is referring to the previously introduced outer side. It is also unclear which elements the inner and outer side are referring to. For purposes of examination, this limitation will be interpreted as a first axial projecting length of the inclined surface with respect to the flat surface gradually decreasing from a radially inner end of the inclined surface towards a radially outer end of the inclined surface.
	Claim 7 recites a second projecting length from the coupling surface to the flat surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. This limitation is unclear because the wording is describing a distance between two elements instead of a projecting length of one element with respect to another element. Further, it is unclear if “an inner side” and “an outer side” are referring to the previously introduced inner and outer sides. It is also unclear which elements the inner and outer side are referring to. For purposes of examination, this limitation will be interpreted as a second axial projecting length of the coupling surface with respect to the flat surface gradually increasing from a radially inner end of the inclined surface towards a radially outer end of the inclined surface.
	Claim 7 recites a support surface that is disposed on an outer side than the bottom surface in the radial direction. This limitation is awkwardly written so as to be confusing. It’s further unclear if “an outer side” is referring to one of the previously introduced outer sides. For purposes of examination, this limitation will be interpreted to mean: a support surface disposed radially outward of the bottom surface.
	Claim 7 recites a third projecting length from the support surface to the bottom surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. This limitation is unclear because the wording is describing a distance between two elements instead of a projecting length of one element with respect to another element. Further, it is unclear if “an inner side” and “an outer side” are referring to the previously introduced inner and outer sides. It is also unclear which elements the inner and outer side are referring to. For purposes of examination, this limitation will be interpreted as a third axial projecting length of the support surface with respect to the bottom surface gradually increasing from a radially inner end of the support surface towards a radially outer end of the support surface.
	Claims 10-12 recite the inner side and/or the outer side. it is unclear which inner and outer sides introduced in claim 7 the inner and outer sides of claims 10-12 are referring to.
Claims 8-9 are rejected for depending from claim 7.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,082,411 (“Auriol”).
Regarding claim 7, Auriol discloses a swaging method that deforms a rivet inserted into a through-hole formed in a plurality of plate-shaped members disposed in a superimposed manner and secures the plurality of plate-shaped members (figs. 4-5, col. 5 lines 3-26), the rivet including a shaft portion (1) that extends along an axial line and has a first outer diameter in a radial direction that perpendicularly intersects the axial line (fig. 1a), and a head (2) that is coupled to the shaft portion and has a second outer diameter that is larger than the first outer diameter in the radial direction (fig. 1a, col. 3 lines 63-65), a first end surface of the head including a flat surface (i.e. the top flat surface of portion 2C illustrated in fig. 2a) that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at a center of the head (fig. 1a, col. 4 lines 20-21, i.e. since the groove 5 is annular the flat surface is circular), an inclined surface (2P1) that is disposed on an outer side than the flat surface in the radial direction, and the inclined surface being formed into an annular shape around the axial line (fig. 1a, col. 4 lines 9-10, i.e. the rim 2a is cylindrical).
Claim 7 further recites a first projecting length from the inclined surface to the flat surface in a direction of the axial line gradually decreasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 1a 1b, since the radially inner end of inclined surface 2P1 is above the flat surface of portion 2C, the axial projection of the inclined surface decreases for a time from the radially inner end toward the radially outer end.
Auriol further discloses a coupling surface (i.e. surface of groove 5 that includes surfaces 5b and 5c illustrated in fig. 1b) that couples the flat surface and the inclined surface (fig. 1a, wherein inclined surface 2P1 is coupled to flat surface via the groove surfaces and surface 2P2), the coupling surface being formed into an annular shape around the axial line (fig. 1a, col. 4 lines 20-21). Claim 7 also recites a second projecting length from the coupling surface to the flat surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 1a & 1b, since the radially inner end of the groove 5 surface directly connects to the flat surface, the axial projection of the sidewall of the groove 5 with respect to the flat surface increases for a time before reaching bottom 5b.
Auriol further discloses the swaging method comprising a first disposing process of disposing a first swaging member (B) in a state in which the first swaging member faces the first end surface of the head (fig. 4); a second disposing process of disposing a second swaging member (T) in a state in which the second swaging member faces a second end surface of the shaft portion (fig. 4); and a swaging process of generating a pressurizing force of causing a distance between the first swaging member and the second swaging member along the axial line to decrease and plastically deforming the rivet (figs. 4-5, col. 5 lines 3-26). 
Claim 7 also recites an end surface of the first swaging member includes a bottom surface that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at a center of the first swaging member and a support surface that is disposed on an outer side than the bottom surface in the radial direction, the support surface being formed into an annular shape around the axial line. As illustrated in figs. 4 & 5 of Auriol, the end surface of first swaging member B includes a flat bottom surface intersecting the axial line and contacting surfaces of the head of the rivet. In addition, at the radial end of the flat bottom surface is a tapered surface, i.e. support surface extending therefrom that will help the member B distribute the forces generated during riveting, i.e. helps support the load. While Auriol doesn’t explicitly state that the member B is cylindrical, one of skill in the art would reasonably infer that it is due to cross-sectional figures 4 & 5 and because the rivet shank and head are cylindrical.
Claim 7 further recites a third projecting length from the support surface to the bottom surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 4 & 5, the radially inner end of the tapered surface connects to the bottom surface, thus the axial projection of the tapered surface from the bottom surface increases from the radially inner end towards the radially outer end.
Claim 7 lastly recites an inclination angle of the support surface with respect to a plane that perpendicularly intersects the axial line is smaller than an inclination angle of the inclined surface with respect to the plane that perpendicularly intersects the axial line by a predetermined angle. As illustrated in annotated figs. 1a and 4 of Auriol, below, the inclination angle of the support surface is smaller than the inclined surface.

    PNG
    media_image1.png
    356
    376
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    363
    247
    media_image2.png
    Greyscale

As illustrated above, the inclination angle of the support surface is smaller than the inclined surface. Further, since one of skill in the art will reasonably infer that the inclination angles are determined prior to manufacture of the parts and the parts/angles are not randomly manufactured, the difference in the inclination angles will be predetermined.
Claim 12 recites a distance of an end portion of the support surface on the inner side from the axial line in the radial direction and a distance of an end portion of the inclined surface on the inner side from the axial line in the radial direction conform to each other. The axial line recited in claim 7 refers to the axial line of the rivet. Since the swaging members are capable of moving with respect to the rivet in a direction orthogonal to the axial line of the rivet (for example to align the swaging members and the rivet, to remove the swaging members after installation, and/or move the swaging members to rivet another fastener), the first swaging member is capable of being moved such that a distance between the axial line of the rivet and the radially inner end of the support surface is substantially the same as a distance between the axial line and the radially inner end of the inclined surface. 

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,082,411 (“Auriol”). 
Regarding claim 7, Auriol discloses a swaging method that deforms a rivet inserted into a through-hole formed in a plurality of plate-shaped members disposed in a superimposed manner and secures the plurality of plate-shaped members (figs. 4-5, col. 5 lines 3-26), the rivet including a shaft portion (1) that extends along an axial line and has a first outer diameter in a radial direction that perpendicularly intersects the axial line (fig. 1a), and a head (2) that is coupled to the shaft portion and has a second outer diameter that is larger than the first outer diameter in the radial direction (fig. 1a), a first end surface of the head including a flat surface (i.e. the top flat surface of portion 2C illustrated in fig. 2a) that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at a center of the head (fig. 1a), an inclined surface (2P1) that is disposed on an outer side than the flat surface in the radial direction, and the inclined surface being formed into an annular shape around the axial line (fig. 1a).
Claim 7 further recites a first projecting length from the inclined surface to the flat surface in a direction of the axial line gradually decreasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 1a 1b, since the radially inner end of inclined surface 2P1 is above the flat surface of portion 2C, the axial projection of the inclined surface decreases for a time from the radially inner end toward the radially outer end.
Auriol further discloses a coupling surface (i.e. surface of groove 5 that includes surfaces 5b and 5c illustrated in fig. 1b) that couples the flat surface and the inclined surface (fig. 1a, wherein inclined surface 2P1 is coupled to flat surface via the groove surfaces and surface 2P2), the coupling surface being formed into an annular shape around the axial line (fig. 1a). Claim 7 also recites a second projecting length from the coupling surface to the flat surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 1a & 1b, since the radially inner end of the groove 5 surface directly connects to the flat surface, the axial projection of the sidewall of the groove 5 with respect to the flat surface increases for a time before reaching bottom 5b.
Auriol further discloses the swaging method comprising a first disposing process of disposing a first swaging member (B) in a state in which the first swaging member faces the first end surface of the head (fig. 4); a second disposing process of disposing a second swaging member (T) in a state in which the second swaging member faces a second end surface of the shaft portion (fig. 4); and a swaging process of generating a pressurizing force of causing a distance between the first swaging member and the second swaging member along the axial line to decrease and plastically deforming the rivet (figs. 4-5, col. 5 lines 3-26). 
Claim 7 also recites an end surface of the first swaging member includes a bottom surface that perpendicularly intersects the axial line and is formed into a circular shape with the axial line located at a center of the first swaging member and a support surface that is disposed on an outer side than the bottom surface in the radial direction, the support surface being formed into an annular shape around the axial line. As illustrated in figs. 4 & 5 of Auriol, the end surface of first swaging member B includes a flat bottom surface intersection the axial line and contacting surfaces of the head of the rivet. In addition, at the radial end of the flat bottom surface a tapered surface, i.e. support surface extends therefrom that will help the member B distribute the forces generated during riveting, i.e. helps support the load. 
While Auriol fails to explicitly state that the first swaging member B is cylindrical, the examiner is taking official notice that it is well known and predictable to use circular riveting members when plastically deforming a rivet with a cylindrical shaft and head. Thus, it would be obvious to modify the riveting/swaging members to be cylindrical. Given the above modification, the bottom surface will be circular and the tapered surface will be annular.
Claim 7 further recites a third projecting length from the support surface to the bottom surface in the direction of the axial line gradually increasing from an inner side toward an outer side in the radial direction. As illustrated in figs. 4 & 5, the radially inner end of the tapered surface connects to the bottom surface, thus the axial projection of the tapered surface from the bottom surface increases from the radially inner end towards the radially outer end.
Claim 7 lastly recites an inclination angle of the support surface with respect to a plane that perpendicularly intersects the axial line is smaller than an inclination angle of the inclined surface with respect to the plane that perpendicularly intersects the axial line by a predetermined angle. 
 
    PNG
    media_image1.png
    356
    376
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    363
    247
    media_image3.png
    Greyscale

	As illustrated above, the inclination angles from the plane are similar, but the drawings fail to explicitly teach the support surface angle being less than the inclined surface angle. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Auriol teaches an inclined surface of the rivet head having a similar inclination angle than an inclined surface of the swaging member. The first swaging device of Auriol being modified to have an angle less than the inclined surface would not change how the first swaging device performs or change how the rivet is riveted because the support surface of the first swaging device does not contact the rivet during riveting. Thus, the mere recitation of the support surface angle being less than the inclined surface angle does not patentably distinguish the claim from the prior art.
Further, since one of skill in the art will reasonably infer that the inclination angles are determined prior to manufacture of the parts and the parts/angles are not randomly manufactured, the difference in the inclination angles will be predetermined.
Regarding claim 8, Auriol fails to explicitly teach the predetermined angle is equal to or greater than 0.5 degrees and equal to or less than 5.0 degrees. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Auriol teaches an inclined surface of the rivet head having a similar and greater inclination angle than an inclined surface of the swaging member. The first swaging device of Auriol being modified to have an angle between 0.5 and 5 degrees of the inclined surface angle would not change how the first swaging device performs or change how the rivet is riveted because the support surface of the first swaging device does not contact the rivet during riveting. Thus, the mere recitation of the predetermined angle being between 0.5 and 5 degrees does not patentably distinguish from the prior art.
Regarding claim 9, Auriol fails to explicitly teach the predetermined angle is equal to or greater than 2.0 degrees and equal to or less than 2.5 degrees. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In this case, Auriol teaches an inclined surface of the rivet head having a similar and greater inclination angle than an inclined surface of the swaging member. The first swaging device of Auriol being modified to have an angle between 2 and 2.5 degrees of the inclined surface angle would not change how the first swaging device performs or change how the rivet is riveted because the support surface of the first swaging device does not contact the rivet during riveting. Thus, the mere recitation of the predetermined angle being between 2 and 2.5 degrees does not patentably distinguish from the prior art.
Regarding claim 10, Auriol does not teach relative axial lengths of the inclined surface and the support surface, thus Auriol fails to explicitly teach a distance in the direction of the axial line from an end portion of the support surface on the inner side in the radial direction to an end portion of the support surface on the outer side in the radial direction is equal to or greater than 0.1 times and equal to or less than 1.0 times a distance in the direction of the axial line from an end portion of the inclined surface on the inner side in the radial direction to an end portion of the inclined surface on the outer side in the radial direction. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In this case, the support surface of Auriol is radially outward with respect to the rivet such that only the bottom surface of the first swaging member contacts the rivet. Thus, modifying Auriol so that the axial length of the support surface is 10-100 percent of the axial length of inclined surface will not change how the first swaging device performs or change how the rivet is riveted because the support surface of the first swaging device does not contact the rivet during riveting.
Regarding claim 11, Auriol does not teach relative axial lengths of the inclined surface and the support surface, thus Auriol fails to explicitly teach a distance in the direction of the axial line from an end portion of the support surface on the inner side in the radial direction to an end portion of the support surface on the outer side in the radial direction is equal to or greater than 0.2 times and equal to or less than 0.25 times a distance in the direction of the axial line from an end portion of the inclined surface on the inner side in the radial direction to an end portion of the inclined surface on the outer side in the radial direction. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In this case, the support surface of Auriol is radially outward with respect to the rivet such that only the bottom surface of the first swaging member contacts the rivet. Thus, modifying Auriol so that the axial length of the support surface is 20-25 percent of the axial length of inclined surface will not change how the first swaging device performs or change how the rivet is riveted because the support surface of the first swaging device does not contact the rivet during riveting.

Response to Arguments
Applicant's arguments filed November 1, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”